Citation Nr: 1757960	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  09-46 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney at Law



ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1972 to April 1974. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

By decision dated in July 2010, the Board denied service connection for an acquired psychiatric disorder, to include schizophrenia.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2011 memorandum decision, the Court set aside the July 2010 Board decision and remanded the matter for further development and readjudication.  The Board remanded this matter in February and December 2012 for further development.

A September 2016 rating action denied entitlement to a total disability evaluation based on individual unemployability as well as claims for service connection (or reopen previously denied claims) for right ankle disability, bilateral carpal tunnel syndrome, arthritis of various joints, dyslipidemia, chronic obstructive pulmonary disease, tinnitus, hearing loss, hypertension, and peripheral neuropathy of the extremities.  The Veteran filed a notice of disagreement (NOD) with this decision in September 2017.  The agency of original jurisdiction responded later that month by acknowledging receipt of the NOD and advising him of the steps that would be taken to develop his appeal.  Thus, at this juncture, the Board finds there is no need to Remand this matter for a Statement of the Case.  But see Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  See 38 U.S.C. § 7107 (a)(2) (West 2012).




FINDING OF FACT

The Veteran's chronic schizophrenia, undifferentiated type, a form of psychosis, became manifest to a compensable degree within one year of separation from service.


CONCLUSION OF LAW

The criteria for service connection for schizophrenia have been met.  38 U.S.C. § 1110, 5107(b) (2002); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.384 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The claim for service connection has been granted, as discussed below.  Any error related to the VCAA is moot.  38 U.S.C. § 5103, 5103A (2002); 38 C.F.R. § 3.159 (2017); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  In addition, service connection for certain chronic diseases, including psychoses may be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1101, 1112; 38 C.F.R. § 3.307, 3.309.
The term "psychosis" means any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, Text Revision, of the American Psychiatric Association (DSM-V): (a) Brief Psychotic Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due to General Medical Condition; (d) Psychotic Disorder Not Otherwise Specified; (e) Schizoaffective Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; (h) Shared Psychotic Disorder; and (i) Substance-Induced Psychotic Disorder. 38 C.F.R. § 3.384 (2017).

The Veteran has been afforded a variety of VA and other psychological examinations during the pendency of the claim.  These examinations have provided varying diagnoses and opinions regarding his conceded psychiatric treatment between September and November 1974.  Amongst these records are VA examination opinions dated in May 2012 and November 2014 and an August 2017 Veterans Health Administration (VHA) opinion.  For reasons discussed in the previous Board actions, the VA examination opinions are considered inadequate for adjudication purposes and will not be discussed further.  

While probative, the August 2017 VHA opinion also possesses some deficiencies.  The expert failed to truly discuss the significance of the Veteran's noted on-going reports of auditory and visual hallucinations in 1974.  Such a discussion is crucial as the Veteran asserts, and current medical literature suggests, that hallucination is an indicator of schizophrenia.  See also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, (32nd ed. 2012) at 1676.  The expert also provided a tepid response regarding the significance of the Veteran's treating professional prescribing antipsychotic medication in 1974 to treat his hallucinations and other symptomatology.  The examiner merely noted the multiple medications prescribed, their uses, and indicated prescription was a judgment call.  These oversights weaken the opinion's overall probative value.

Correspondingly, the claims file now contains an additional positive nexus/rebuttal opinion from D. B.-V., M.A., M. S. which contradicts the determinations of the VHA expert.  See September 2017 Correspondence.  That opinion has its shortcomings as well.  That said, rather than remand the claim for additional development the Board finds sufficient evidence to grant service connection.  

Multiple clinicians have confirmed a current diagnosis of schizophrenia.  See Dr. J. J. M. D.'s August 2008 and February 2012 Correspondence, Dr. C. Q. M. D.'s February 2016 Report, and D. B.-V.'s September 2017 Correspondence.  These clinicians have also opined that the Veteran's September-November 1974 psychiatric treatment records clearly reflect psychosis, specifically diagnosable schizophrenia.  When combined these opinions are adequately rationalized upon consideration of his 1974 treatment records, in-person examination, the Veteran's lay assertions, current psychiatric diagnostic standards, and literary review.  

These positive opinions are considered probative evidence of record.  The VHA opinion is no more or less probative.  Thus, as the evidence is at least in equipoise, and in resolving all doubt in the Veteran's favor, the Board finds these private clinician's collective findings sufficient to support that the Veteran's schizophrenia was present within a year of service.  There is also sufficient evidence to show that his schizophrenia manifested to a compensable degree. The Veteran was hospitalized for a brief period due to his schizophrenia and received medications.  Such establishes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130 (2017).  

In short, the criteria to establish service connection for schizophrenia on a presumptive basis have been met.  Service connection is warranted.


ORDER

Entitlement to service connection for schizophrenia is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


